DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-5, 7 and 9-12 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a battery comprising: a unit cell including an electrode layer and a counter electrode layer facing the electrode layer, a first current collector disposed on a side of the electrode layer opposite to the counter electrode layer and electrically connected to the electrode layer, a first solid electrolyte layer disposed in contact with a lateral side of the unit cell, a first copper sulfide layer containing copper sulfide, and a second copper sulfide layer containing copper sulfide, wherein the first current collector contains copper, the first copper sulfide layer is disposed between the first current collector and the first solid electrolyte layer and in contact with the first current collector and the first solid electrolyte layer, the second copper sulfide layer is disposed between the first current collector and the electrode layer and in contact with the first current collector and the electrode layer, and a thickness of the first copper sulfide layer is larger than a thickness of the second copper sulfide layer.  The prior art specifically fails to teach that the thickness of the first copper sulfide layer is larger than a thickness of the second copper sulfide layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722